Opinion
Per Curiam,
The orders of the Superior Court and the Philadelphia Court of Common Pleas, insofar as they relate to the judgment of sentence imposed at Nos. 409-411, January Term, 1962, are reversed. See, Com. v. Mills, 447 Pa. 163, 286 A. 2d 638 (1971).
The orders of the Superior Court and the Philadelphia Court of Common Pleas which relate to the judg*584ment of sentence imposed at No. 1477, May Term, 1956, are affirmed. See, e.g., Com. v. Black, 433 Pa. 150, 249 A. 2d 561 (1969).
The former Mr. Chief Justice Bell and the former Mr. Justice Barbieri took no part in the decision of this case.